827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ted CROWDER, Plaintiff-Appellant,v.ATLANTIC SOFT DRINK COMPANY, Defendant-Appellee.
No. 87-5146
United States Court of Appeals, Sixth Circuit.
August 27, 1987.

ORDER
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, JR., Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed this complaint pursuant to 29 U.S.C. Sec. 621 et seq., alleging age discrimination in regard to employment with the defendant.  The defendant moved for summary judgment, and the district court heard oral argument on the motion.  The district court granted the summary judgment motion and dismissed plaintiff's action.  We hereby vacate the order and remand to the district court for further consideration of the issue of jurisdiction in light of this order.  Rule 9(b)(6), Rules of the Sixth Circuit.


3
After reviewing the record, it is clear that the district court overlooked a jurisdictional issue in this case which this court now raises sua sponte.  Specifically, it is unclear whether plaintiff filed a charge with the EEOC as required under 29 U.S.C. Sec. 626(d).  Filing such a charge is a jurisdictional prerequisite to the filing of a civil action under the Age Discrimination in Employment Act.  Vinson v. Ford Motor Co., 806 F.2d 686 (6th Cir. 1986), cert. denied, ---- U.S. ----, 55 U.S.L.W. 3807 (1987).  Failure to file such a charge subjects plaintiff's age discrimination claim to dismissal for lack of jurisdiction.  Chapman v. City of Detroit, 808 F.2d 459, 462 (6th Cir. 1986).


4
Therefore, we hereby vacate the order of the district court and remand for further consideration.  Rule 9(b)(6), Rules of the Sixth Circuit.